DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 and 8-12 are pending. Claims 5-7 are canceled. Amendment has overcome the previously set forth rejections under 35 USC 112(b).

Claim Interpretation
Section 2.5, paragraphs  [0197-201] of the specification describe measuring the saturation magnetic flux density as the magnetic flux density of the soft magnetic alloy powder; therefore, the claimed “magnetic flux density” will be interpreted as the saturation magnetic flux density.
Applicant’s amendment has rendered moot the previously set forth interpretation of “wherein when the soft magnetic powder is formed into a green compact, a magnetic permeability of the green compact at a measurement frequency of 1 MHz is preferably 15 or more and 50 or less”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20170178776). Kudo is cited in prior office action(s).
Regarding claim 1, Kudo discloses a soft magnetic powder (Title, [0173], [0184]). One example of the soft magnetic powder disclosed by Kudo has a composition represented by the composition Fe73.5Cu1.0Nb3.0Si13.5B9.0 (Ex. No. 1 Table 1) which is algebraically equivalent to                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    Fe
                                                
                                                
                                                    73.5
                                                
                                            
                                            
                                                
                                                    Cu
                                                
                                                
                                                    1.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Nb
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0
                                                                
                                                            
                                                            
                                                                
                                                                    Zn
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    3.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Si
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0.4
                                                                
                                                            
                                                            
                                                                
                                                                    B
                                                                
                                                                
                                                                    0.4
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    22.5
                                                
                                            
                                        
                                    
                                
                            
                        
                     with values in at%. As                          
                            
                                
                                    
                                        
                                            
                                            f
                                            
                                                
                                                    73.5
                                                
                                            
                                            =
                                            
                                                
                                                    4
                                                    ×
                                                    
                                                        
                                                            10
                                                        
                                                        
                                                            -
                                                            34
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    73.5
                                                
                                                
                                                    17.56
                                                
                                            
                                            =
                                            0.237
                                        
                                    
                                
                            
                        
                    , Ex. No. 1 disclosed by Kudo (Table 1) shows                         
                            x
                            =
                            73.5
                        
                    ;                         
                            a
                            =
                            1.0
                        
                    ;                         
                            b
                            =
                            3.0
                        
                    , and                         
                            y
                            =
                            0.4
                        
                    , which all lie within the presently claimed ranges for                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            ,
                             
                        
                    and b. Ex. No. 1 disclosed by Kudo (Table 1) has a value                         
                            z
                            =
                            0
                        
                    , which approaches the claimed range of                         
                            0
                            <
                            z
                            ≤
                            1.0
                        
                    . As any infinitesimal amount of Zn greater than zero, including an amount too low for detection, meets the composition limitations of claim 1, Ex No. 1 of Kudo (Table 1) has a composition sufficiently close to the claimed composition, encompassing an amount of Zn infinitesimally greater than zero, that the soft magnetic powder of Ex no 1 disclosed by Kudo (Table 1) would be expected to have the same composition dependent properties as the soft magnetic powder encompassed by the claimed composition which can be met by an infinitesimally low amount of zinc. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Further Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed ranges of present claim 1. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A). Ex. No. 1 disclosed by Kudo has 60% by volume of a crystalline structure having a predetermined diameter (Table 2), and Kudo defines the predetermined diameter as 1 nm or more and 30 nm or less [0204]. Ex. no. 1 of Kudo therefore directly meets the claimed particle diameter limitation (Table 2). 
Kudo is silent on the numerical value of the magnetic flux density of the powder, but Kudo selects composition amounts specifically to avoid deterioration of the magnetic flux density [0043], [0045], [0052], [0055] and selecting particle size parameters to improve the magnetic flux density of a core produced from the soft magnetic alloy particles [0086-87]. Kudo further suggests that a desired magnetic flux density improves magnetic permeability of a magnetic core produced with the soft magnetic alloy [0086-87], [0104], [0121], [0128]. Kudo discloses that the soft magnetic alloy powder is intended for a magnetic element of an electronic device [0008], [0020-22]. The saturation flux density is a property of a soft magnetic alloy material that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I). The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering the chemical composition of the alloy powder disclosed by Kudo ([0034], Table 1), the microstructure disclosed by Kudo (Table 2), the particle size disclosed by Kudo [0086-87], [0204], that Kudo selects compositions with regard to magnetic flux density [0043], [0045], [0052], [0055], and that the use of the soft magnetic alloy powder is [0008], [0020-22], Kudo establishes a sound basis for believing that the magnetic flux density of the soft magnetic alloy powder disclosed by Kudo would have or approach the claimed magnetic flux density.
Regarding claim 2, Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed ranges of present claim 2. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A).
Regarding claim 3, Kudo discloses that the crystal structure of Ex. no. 1 comprises an amorphous structure (Table 2). Kudo discloses that the powder broadly discloses an amorphous crystalline structure comprises an amorphous structure [0016-17].
Regarding claim 4, Kudo discloses, the powder comprises a crystalline structure having a particle diameter of 1 nm or more and 30 nm or less in an amount of 40 vol % or more [0036], more preferably 5 nm or more and 25 nm or less [0064]. The entire preferred range disclosed by Kudo [0064] meets the range recited in claim 4.
Regarding claim 8, Kudo discloses a powder magnetic core, comprising the soft magnetic powder [0008], [0011].
Regarding claim 9, Kudo discloses a magnetic element, comprising the powder magnetic core [0008], [0020].
Regarding claim 10, Kudo discloses an electronic device, comprising the magnetic element [0008], [0022].
Regarding claim 11, one example of the soft magnetic powder disclosed by Kudo has a composition represented by the composition Fe73.5Cu1.0Nb3.0Si13.5B9.0 (Ex. No. 1 Table 1) which is algebraically equivalent to                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    Fe
                                                
                                                
                                                    73.5
                                                
                                            
                                            
                                                
                                                    Cu
                                                
                                                
                                                    1.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Nb
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0
                                                                
                                                            
                                                            
                                                                
                                                                    Zn
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    3.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Si
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0.4
                                                                
                                                            
                                                            
                                                                
                                                                    B
                                                                
                                                                
                                                                    0.4
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    22.5
                                                
                                            
                                        
                                    
                                
                            
                        
                     with values in at%. As                          
                            
                                
                                    
                                        
                                            
                                            f
                                            '
                                            
                                                
                                                    73.5
                                                
                                            
                                            =
                                            
                                                
                                                    4
                                                    ×
                                                    
                                                        
                                                            10
                                                        
                                                        
                                                            -
                                                            29
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    73.5
                                                
                                                
                                                    14.93
                                                
                                            
                                            =
                                            0.292
                                        
                                    
                                
                            
                        
                    , Ex. No. 1 disclosed by Kudo (Table 1) shows                         
                            x
                            =
                            73.5
                        
                    ;                         
                            a
                            =
                            1.0
                        
                    ;                         
                            b
                            =
                            3.0
                        
                    , and                         
                            y
                            =
                            0.4
                        
                    , which all lie within the presently claimed ranges for                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            ,
                             
                        
                    and b. Ex. No. 1 disclosed by Kudo (Table 1) has a value                         
                            z
                            =
                            0
                        
                    , which approaches the claimed range of                         
                            0
                            <
                            z
                            ≤
                            1.0
                        
                    . As any infinitesimal amount of Zn greater than zero, including an amount too low for detection, meets the composition limitation for Zn of claim 11, Ex No. 1 of Kudo (Table 1) has a composition sufficiently close to the claimed composition, encompassing an amount of Zn infinitesimally greater than zero, that the soft magnetic powder of Ex no 1 disclosed by Kudo (Table 1) would be expected to have the same composition dependent properties as the soft magnetic powder encompassed by the claimed composition which can be met by an infinitesimally low amount of zinc. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Further Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed range of present claim 11. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A). 
Regarding claim 12, one example of the soft magnetic powder disclosed by Kudo has a composition represented by the composition Fe73.5Cu1.0Nb3.0Si13.5B9.0 (Ex. No. 1 Table 1) which is algebraically equivalent to                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    Fe
                                                
                                                
                                                    73.5
                                                
                                            
                                            
                                                
                                                    Cu
                                                
                                                
                                                    1.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Nb
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0
                                                                
                                                            
                                                            
                                                                
                                                                    Zn
                                                                
                                                                
                                                                    0
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    3.0
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    Si
                                                                
                                                                
                                                                    1
                                                                    -
                                                                    0.4
                                                                
                                                            
                                                            
                                                                
                                                                    B
                                                                
                                                                
                                                                    0.4
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    22.5
                                                
                                            
                                        
                                    
                                
                            
                        
                     with values in at%. As                          
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    f
                                                
                                                
                                                    '
                                                    '
                                                    
                                                        
                                                            73.5
                                                        
                                                    
                                                
                                            
                                            =
                                            
                                                
                                                    4
                                                    ×
                                                    
                                                        
                                                            10
                                                        
                                                        
                                                            -
                                                            29
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    73.5
                                                
                                                
                                                    14.93
                                                
                                            
                                            +
                                            0.05
                                            =
                                            0.342
                                        
                                    
                                
                            
                        
                    , Ex. No. 1 disclosed by Kudo (Table 1) shows                         
                            x
                            =
                            73.5
                        
                    ;                         
                            a
                            =
                            1.0
                        
                    ;                         
                            b
                            =
                            3.0
                        
                    , and                         
                            y
                            =
                            0.4
                        
                    , which all lie within the presently claimed ranges for                         
                            x
                            ,
                             
                            y
                            ,
                             
                            a
                            ,
                             
                        
                    and b. Ex. No. 1 disclosed by Kudo (Table 1) has a value                         
                            z
                            =
                            0
                        
                    , which approaches the claimed range of                         
                            0
                            <
                            z
                            ≤
                            1.0
                        
                    . As any infinitesimal amount of Zn greater than zero, including an amount too low for detection, meets the composition limitation for Zn of claim 12, Ex No. 1 of Kudo (Table 1) has a composition sufficiently close to the claimed composition, encompassing an amount of Zn infinitesimally greater than zero, that the soft magnetic powder of Ex no 1 disclosed by Kudo (Table 1) would be expected to have the same composition dependent properties as the soft magnetic powder encompassed by the claimed composition which can be met by an infinitesimally low amount of zinc. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). Further Kudo discloses a broad composition of the soft magnetic alloy powder of                         
                            
                                
                                    
                                        
                                            
                                            
                                                
                                                    
                                                        
                                                            Fe
                                                        
                                                        
                                                            100
                                                            -
                                                            a
                                                            -
                                                            b
                                                            -
                                                            c
                                                            -
                                                            d
                                                            -
                                                            e
                                                            -
                                                            f
                                                        
                                                    
                                                    
                                                        
                                                            Cu
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    
                                                        
                                                            Si
                                                        
                                                        
                                                            b
                                                        
                                                    
                                                    
                                                        
                                                            B
                                                        
                                                        
                                                            c
                                                        
                                                    
                                                    
                                                        
                                                            M
                                                        
                                                        
                                                            d
                                                        
                                                    
                                                    M
                                                
                                                
                                                    e
                                                
                                                
                                                    '
                                                
                                            
                                            
                                                
                                                    X
                                                
                                                
                                                    f
                                                
                                            
                                        
                                    
                                
                            
                        
                     (at %) wherein M is Nb, W, Ta, Zr, Hf, Ti, or Mo, M' is V, Cr, Mn, Al, a platinum group element, Sc, Y, Au, Zn, Sn, or Re, X is C, P, Ge, Ga, Sb, In, Be, or As, and a, b, c, d, e, and f are numbers that satisfy the following formulae: 0.1                         
                            ≤
                        
                     a                         
                            ≤
                        
                     3, 0 < b                         
                            ≤
                        
                     30, 0 < c                         
                            ≤
                        
                     25, 5                         
                            ≤
                        
                     b+c                         
                            ≤
                        
                     30, 0.1                         
                            ≤
                        
                     d                         
                            ≤
                        
                     30, 0                         
                            ≤
                        
                     e                         
                            ≤
                        
                     10, and 0                         
                            ≤
                        
                     f                         
                            ≤
                        
                     10 [0034]. The composition of the soft magnetic powder disclosed by Kudo [0034] encompasses the entire claimed range of present claim 12. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05(I) and 2144.05(II)(A). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 9-10, and 12, of U.S. Patent No. 10672547. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of patented claim 1 encompasses that of instant claims 1-2, 4, and 11-12 with patented particle size directly meeting the claimed particle size. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Patent claim 2 shows that the patented powder is structurally capable of being formed into a green compact. Patent claim 3 recites amorphous structure of instant claim 3, and patented claims 4, 6-7, 9-10 recite powder magnetic cores, magnetic elements, and electronic devices as recited in instant claims 8-10. Though the patent is silent on the magnetic flux density of the soft magnetic alloy powder, the extent to which the patented composition, patented particle size, and patented claimed use overlap the presently claimed composition, particle size, claimed use, in addition to the disclosure that the composition limits were selected to avoid deterioration of magnetic flux density (column 5 lines 56-60, column 6 lines 15-19, establish a sound basis for believing that the soft magnetic powder claimed in U.S. Patent No. 10672547 is structurally capable of being formed into a green compact, the green compact which when measured at a frequency of 1 MHz has a measured permeability within the range of 15 to 50. See MPEP 2112.01(I).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding rejections under 35 USC 103 over Kudo (US 20170178776), applicant argues that Kudo is silent with respect to the magnetic flux density within the claimed ranges. This argument is not persuasive because the chemical composition of the alloy powder disclosed by Kudo ([0034], Table 1), the microstructure disclosed by Kudo (Table 2), the particle size disclosed by Kudo [0086-87], [0204], that Kudo selects compositions with regard to magnetic flux density [0043], [0045], [0052], [0055], and that the use of the soft magnetic alloy powder is [0008], [0020-22], establish a sound basis for believing that the magnetic flux density of the soft magnetic alloy powder disclosed by Kudo would have or approach the presently claimed magnetic flux density. See MPEP 2112 and 2112.01 for discussions on how a reference can anticipate or render obvious properties of an article or composition when that reference is silent with respect to property yet is otherwise identical or substantially identical. As applicant argues, Kudo does generally discuss magnetic flux density, and Kudo’s silence on the numerical values does not outweigh the basis which Kudo establishes for believing that the magnetic properties of the disclosed soft magnetic alloy flux powder would be the same as the claimed soft magnetic alloy powder, at least to the extent that the claimed composition and microstructures overlap those disclosed by Kudo.
Regarding nonstatutory double patenting, applicant argues that the claims of 10672547 do not recite the presently claimed magnetic flux density. This argument is not persuasive because the extent to which the patented composition, patented particle size, and patented claimed use overlap the presently claimed composition, particle size and claimed use establish a sound basis for believing that the soft magnetic powder claimed in U.S. Patent No. 10672547 would meet the claimed magnetic flux density. See MPEP 2112.01(I).
Applicant acknowledges rejection of dependent claims but only argues patentability of dependent claims by virtue of their dependence on independent claim 1. This argument is not persuasive because as explained above, the arguments for the patentability of claim 1 are not persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2018143472 A1 discloses an Al-containing soft magnetic powder with a magnetic flux density of 0.6-1.5 T.
US 20210114091 discloses a soft magnetic FeCuSiBCrSnC alloy powder for which the saturation magnetic flux density is 1.50 T or more [0025], [0100].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736